FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

IMPERIAL MERCHANT SERVICES, INC.,         
a California corporation doing
business as Check Recovery                       No. 07-15976
Systems,
                 Plaintiff-Appellant,             D.C. No.
                                                CV-06-07795-MJJ
                 v.                                OPINION
BRADY G. HUNT,
               Defendant-Appellee.
                                          
         Appeal from the United States District Court
           for the Northern District of California
          Martin J. Jenkins, District Judge, Presiding

                   Argued April 17, 2008
         Resubmitted for Decision September 1, 2009
                  San Francisco, California

                     Filed September 1, 2009

       Before: Stephen S. Trott and Sidney R. Thomas,
   Circuit Judges, and Michael R. Hogan,* District Judge.

                       Per Curiam Opinion




  *The Honorable Michael R. Hogan, United States District Judge for the
District of Oregon, sitting by designation.

                                12197
12198       IMPERIAL MERCHANT SERVICES v. HUNT




                       COUNSEL

For Imperial Merchant Services, Inc., plaintiff-appellant:
Clark Garen, Esq., Attorney, Law Offices of Clark Garen,
Palm Springs, California.

For Brady G. Hunt, defendant-appellee: Paul S. Arons, Esq.,
Attorney, Law Offices of Paul S. Arons, Friday Harbor,
Washington; Irving L. Berg, Esq., Attorney, The Berg Law
Group, Corte Madera, California; O. Randolph Bragg, Esq.,
Attorney, Horowitz Horowitz & Associates, Ltd, Chicago,
Illinois.
             IMPERIAL MERCHANT SERVICES v. HUNT         12199
                         OPINION

PER CURIAM:

  Imperial Merchant attempted to recover both a service
charge, pursuant to section 1719 of the California Civil Code,
and pre-judgment interest, pursuant to section 3287 of the
California Civil Code, on a returned check. The district and
bankruptcy courts concluded that the remedies were exclusive
and that Imperial Merchant could not recover damages under
both statutes.

   We certified that state law issue to the Supreme Court of
California, stayed all proceedings pending receipt of the
answer to the certified question, and withdrew the appeal
from submission. Imperial Merch. Servs. v. Hunt, 528 F.3d
1129 (9th Cir. 2008). The question posed on certification was
as follows: “May a debt collector recovering on a dishonored
check impose both a service charge under section 1719 of the
California Civil Code and prejudgment interest under section
3287 of the California Civil Code?” Id. at 1130.

   [1] The Supreme Court of California graciously accepted
our certification request. The Supreme Court concluded that
“the statutory damages prescribed in section 1719 are exclu-
sive in the sense that a debt collector who recovers a service
charge pursuant to section 1719 may not also recover prejudg-
ment interest under section 3287.” Imperial Merch. Servs. v.
Hunt, No. S163577, 2009 Cal. LEXIS 8030, at *2 (Cal. Aug.
10, 2009).

   We resubmitted the appeal for decision. The reasoning of
the California Supreme Court is self-explanatory and disposi-
tive. The judgment of the district court is AFFIRMED.